                                           Case 4:20-cv-05249-YGR Document 8 Filed 08/06/20 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CYMEYON HILL,
                                   4                                                         Case No. 20-cv-05249-YGR (PR)
                                                        Plaintiff,
                                   5                                                         ORDER OF DISMISSAL
                                                  v.
                                   6
                                         M. TYLER, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9          This federal civil rights action will be dismissed as duplicative of another pending action,

                                  10   Hill v. Tyler, Case No. 20-cv-04797-YGR (PR). The Court will allow Plaintiff to only pursue one

                                  11   action, and thus it will screen the earlier filed complaint in Hill v. Tyler, Case No. 20-cv-04797-

                                  12   YGR (PR), in which Plaintiff pursues an action based on a similar claim of deliberate indifference
Northern District of California
 United States District Court




                                  13   to his serious medical needs against the same three prison physicians (Drs. M. Tyler, G. Ramos,

                                  14   and M. Sing) stemming from an incident in May 20201 involving Defendant Tyler prescribing

                                  15   Zyprexa leading to Plaintiff suffering severe side effects, and Defendants failing to treat him to

                                  16   relieve him of such side effects. For the foregoing reasons, the complaint in the instant action is

                                  17   DISMISSED as duplicative.

                                  18          Plaintiff’s motion for leave to proceed in forma pauperis is GRANTED. Dkt. 2.

                                  19          The Clerk of the Court shall close the file.

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 6, 2020                            ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26          1
                                                In the two above-referenced cases, Plaintiff indicates different incident dates: May 1,
                                  27   2020 (in Case No. 20-cv-04797-YGR (PR)) and May 11, 2020 (Case No. 20-cv-05249-YGR)
                                       (PR)). Because the dates are close in time and the allegations/defendants are identical in both
                                  28   cases, the Court assumes that Plaintiff was referring to the same incident and assumes it occurred
                                       on the same date in May 2020.
